FILED
                              NOT FOR PUBLICATION                           FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



SAMUEL GALLEGOS HERNANDEZ;                         Nos. 08-74363
MARIA HILDA GALLEGOS,                                   09-70217

               Petitioners,                        Agency Nos. A096-055-007
                                                               A096-055-008
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       In these consolidated petitions for review, Samuel Gallegos Hernandez and

Maria Hilda Gallegos, natives and citizens of Mexico, petition pro se for review of

the Board of Immigration Appeals’ (“BIA”) orders denying their motions to reopen

and reconsider. We review for abuse of discretion the denial of a motion to reopen

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
or reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We

deny the petitions for review.

      The BIA did not abuse its discretion in denying Gallegos and Gallegos

Hernandez’s motion to reopen as time-and number-barred, see 8 C.F.R.

§ 1003.2(c)(2), and petitioners failed to demonstrate the due diligence required for

equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003).

      The BIA did not abuse its discretion in denying Gallegos and Gallegos

Hernandez’s motion to reconsider because the motion failed to identify any error of

fact or law in the BIA’s prior decision denying reopening. See 8 C.F.R.

§ 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001)

(en banc).

      PETITIONS FOR REVIEW DENIED.




                                          2                                      09-70217